OPINION
By THE COURT
Submitted on motion of appellee to dismiss the appeal.
The cause originated in Probate Court on a judgment overruling exceptions to an account. Appeal was prosecuted to the Common Pleas Court and from this judgment proceedings in appeal to this court has been instituted.
It is urged that this court is without jurisdiction to entertain the appeal. With this claim we are in accord.
We have appellate jurisdiction under §6, Article 4.of the Constitution of Ohio which is restricted to “chancery cases.” Exceptions to an account is a statutory proceeding as is the appeal from the action of the Probate Court thereon.
The ease has none of the characteristics of a “chancery” action as known at common law. It follows that a judgment determining exceptions to an account of a guardian cannot be reviewed in this court on appeal.
Motion sustained.
HORNBECK, PJ, and BARNES, J, concur.